Citation Nr: 0013035	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scars of the forehead and lip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted service connection for scars of the 
forehead and lip and assigned a noncompensable evaluation 
from September 12, 1997, the date of the veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The scars on the veteran's forehead and lip are 
moderately disfiguring, but they are not shown to be severely 
disfiguring and do not produce a marked and unsightly 
deformity of either the eyelids, lips, or auricles, nor do 
they limit the function of any part affected.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for scars of the 
forehead and lip from September 12, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7800, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for scars of the forehead and 
lip is plausible and capable of substantiation and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded a VA examination and color photographs have 
been associated with the record on appeal.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The report of a September 1998 VA scar examination reflects 
that the veteran's claims file was available for review.  The 
veteran reported that he was embarrassed by the scars on his 
face and that people were always asking him how he got them.  
The scar over the lip was occasionally uncomfortable when he 
shaved.  He reported that the tongue was not involved and he 
had no trouble eating or swallowing or any of that type of 
thing.  On examination, there was a somewhat irregular scar 
above the right eyebrow.   It was rather faint and 
approximately one-half of the scar appeared to be almost V-
shaped.  There was no tenderness or adhesions.  To the left 
side of the upper lip, there was a scar measuring just over 
2 cm. x 4 cm.  Inside the lip, there was a scar on the mucous 
membrane that approximately matched the outside of the lip.  
The scar was well healed with no particular tenderness or 
adhesions on examination.  The diagnoses included laceration 
scars of the right forehead and left side of the upper lip.  
Color photographs were taken and associated with the record 
on appeal.

The veteran's scars of the forehead and lip have been 
evaluated under the provisions of Diagnostic Code 7800 of the 
Rating Schedule.  Diagnostic Code 7800 provides that for 
slight disfiguring scars of the face, a noncompensable 
evaluation is warranted.  For moderately disfiguring scars of 
the face, a 10 percent evaluation is warranted.  For severely 
disfiguring scars, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, a 
30 percent evaluation is warranted.  Diagnostic Code 7803 
provides that scars that are superficial, and poorly 
nourished, with repeated ulceration, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  Diagnostic 
Code 7805 provides that other scars will be rated on 
limitation of function of the part affected.

The veteran has offered his statement indicating that he 
believes the scars are disfiguring and, while the scar on the 
right forehead is not tender, the scar on his lip is tender, 
especially when he shaves.  However, the competent medical 
evidence reflects that neither of the scars are tender and 
painful on objective demonstration.  With respect to whether 
or not the scars more nearly approximate moderately 
disfiguring, the Board notes that the color photographs 
reflect that both scars are visible.  With consideration that 
both scars are visible and the scar on the upper lip measures 
approximately 2 cm. x 4 cm., the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
forehead and upper lip scars more nearly approximate the 
criteria for being moderately disfiguring scars of the face.  
In resolving all doubt in the veteran's behalf, a 10 percent 
evaluation under Diagnostic Code 7800 may be assigned.  
38 C.F.R. §§ 1155, 5107; 38 C.F.R. § 4.7.

The record does not indicate that there has been any change 
of the scars of the forehead and lip subsequent to when the 
veteran filed his claim on September 12, 1997.  Therefore, it 
is appropriate that a 10 percent evaluation be assigned 
effective from that date.

A preponderance of the evidence is against an evaluation 
greater than the 10 percent granted herein.  In this regard, 
there is no competent medical evidence nor assertion that the 
scars limit the function of any part affected and it is not 
shown that they are severely disfiguring.  They do not 
produce marked and unsightly deformity of either the eyelids, 
lips, or auricles.  Therefore, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been granted herein.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.



ORDER

An increased rating of 10 percent from September 12, 1997, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

